Citation Nr: 1447882	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  09-00 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for chronic catarrhal conjunctivitis; and if so, whether the claim may be granted.

2.  Entitlement to service connection for a chronic lung disability.

3.  Entitlement to service connection for polyarthritis.

4.  Entitlement to service connection for a chronic disability manifested by diminished visual acuity.

5.  Entitlement to service connection for a chronic disability manifested by general body weakness.

ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran served as a Special Philippine Scout from July 1946 to April 1949.

The issue of whether new and material evidence has been received to reopen a claim for service connection for chronic catarrhal conjunctivitis came back before the Board of Veterans' Appeals (Board) on Remand from the United States Court of Appeals for Veterans Claims regarding a Board decision rendered in February 2010.  In August 2012, the Board remanded the issue to the Agency of Original Jurisdiction (AOJ) for additional development.  The remaining issues on appeal are before the Board following a Board Remand in February 2010.  All issues were originally on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Manila, Philippines.

The issue previously before the Board of entitlement to service connection for chronic bronchitis has been recharacterized as entitlement to service connection for a chronic lung disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Initially, the Veteran was the claimant; but he died in October 2013 during the pendency of this appeal.  The appellant is his surviving spouse; she has been substituted as the claimant for the purpose of processing these claims to completion.  The Board notes that in December 2013, the appellant was informed that she had been determined to have met the basic eligibility for substitution as the spouse of the Veteran and that she had been substituted as the claimant in her late husband's appeal for service connection for conjunctivitis.  It can be inferred, however, from the December 2013 Supplemental Statement of the Case that the appellant had also been substituted as the claimant for the remaining issues on appeal. 

The issues of whether new and material evidence has been received to reopen a claim for service connection for chronic catarrhal conjunctivitis and entitlement to service connection for a chronic lung disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Polyarthritis was not manifested during service, was not manifested within a year of separation from service, and is not shown to be related to active service.

2.  A chronic disability manifested by diminished visual acuity was not manifested during service and is not shown to be related to active service.

3.  A chronic disability manifested by general body weakness was not manifested during service and is not shown to be related to active service.



CONCLUSIONS OF LAW

1.  Polyarthritis not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  A chronic disability manifested by diminished visual acuity was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  A chronic disability manifested by general body weakness was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in January 2008 and February 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in May 2014. 

VA fulfilled its duty to assist the Veteran and the appellant in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The service treatment records are absent complaints, findings or diagnoses of any arthritis, vision problems, or general body weakness during service.  On the clinical examination for separation from service, there were no physical defects, and the Veteran's lungs, chest, spine, extremities, and vision were all normal.  Thus, there is no medical evidence that shows that the Veteran suffered from arthritis, vision problems, or general body weakness during service. 

As for statutory presumptions, service connection may also be established for a certain disabilities on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307 and 3.309(a).  Arthritis can be service-connected on such a basis.  However, the first showing of any arthritis was not until many years after the Veteran's discharge from service.

Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  The Veteran did not report continuity of post-service joint pain.  On his application for compensation received in January 2008, the Veteran noted that his polyarthritis began in 1989; and at the May 2010 VA examination, he reported that in the 1980s he complained of off and on pains in both wrists, knees, and ankles.  Thus, in light of the clear denial from the Veteran of continuity of symptomatology, along with the lack of any relevant history for joint pain reported between the Veteran's discharge from service in April 1949 and the 1980s, service connection is not warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

With respect to polyarthritis, diminished visual acuity, and general body weakness, the Veteran clearly had disabilities.  The Veteran underwent VA examinations in May 2010 at which time the Veteran was diagnosed as having degenerative arthritis, cataracts, hyperopia, astigmatism, presbyopia, and hypertensive nephrosclerosis.  No medical professional, however, had ever related any of these conditions to the Veteran's military service.  

A VA staff physician opined that it was less likely as not that any polyarthritis was manifested during the Veteran's active duty service.  The physician noted that there was no available medical record in the reviewed claims file which showed that the Veteran had manifestations of polyarthritis during his active service which is related to the current arthritis which was noted to be degenerative in nature.

A VA ophthalmologist opined that the Veteran's poor vision was due to cataract, hyperopia, astigmatism, and presbyopia and that these conditions were due to the aging process.  The ophthalmologist noted that the Veteran also had pterygium due to chronic irritation but that the size and location would not cause poor vision.  The ophthalmologist noted that there was no evidence that any current poor vision was manifested during the Veteran's active duty service.

A VA staff physician noted that it was at least as likely as not that the Veteran was having a kidney problem (hypertensive nephrosclerosis) secondary to his hypertension and that general body weakness could be explained by low hemoglobin (anemia), elevated creatinine (azotemia), and urinary proteinuria.  The examiner noted that as per his medical history, the Veteran was diagnosed with hypertension in 2008 and that if general body weakness is attributed to hypertensive nephrosclerosis, it was not manifested during active service.       

It is noted that the Veteran and appellant have never claimed injuries related to any incident of combat.

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service].  In this case, the medical evidence does not show treatment or diagnosis of these problems until many years after service.  

Thus, the record is absent evidence of any arthritis, vision problems, or general body weakness during service; evidence of arthritis within a year following service; credible evidence of continuity of arthritis symptomatology; and medical evidence of a nexus between service and currently diagnosed disorders.

Although the Veteran contended that his arthritis, vision problems, and general body weakness were related to his service, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, etiology, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  

ORDER

Entitlement to service connection for polyarthritis is denied.

Entitlement to service connection for a chronic disability manifested by diminished visual acuity is denied.

Entitlement to service connection for a chronic disability manifested by general body weakness is denied.


REMAND

The issue of whether new and material evidence has been received to reopen a claim for service connection for chronic catarrhal conjunctivitis was remanded by the Court in November 2011 on the basis that the Veteran was provided with insufficient notice of the information or evidence needed to substantiate his claim to reopen.  

The Board notes that a July 1975 rating decision denied service connection for catarrhal conjunctivitis on the basis that at the time of his last examination there were no findings of any disability that might have resulted.  The July 1975 rating decision noted that conjunctivitis was not found on last examination in April 1949.  Subsequent attempts to reopen his claim were denied by the AOJ, and in August 1991, the Board denied the Veteran's request to reopen his claim.

In January 2008, the Veteran requested that his claim for conjunctivitis be reopened.  In July 2008, the AOJ denied this request.  In February 2010, the Board denied this request.  The Veteran appealed the Board's decision to the Court, and in a November 2011 Decision Memorandum, the Court vacated the February 2010 Board decision as to whether new and material evidence was submitted sufficient to reopen a claim for entitlement to service connection for catarrhal conjunctivitis and remanded the matter for further proceedings.  Specifically, the Court noted that that the Secretary conceded, and the Court agreed, that there were no documents in the record that provided the Veteran with sufficient notice of the information or evidence needed to substantiate his claim to reopen.

In August 2012, the Board remanded the matter so that a corrective VCAA notice letter could be sent to the Veteran.  In response to the Board's August 2102 remand, the AOJ sent a letter to the Veteran noting that in order for new evidence to be material, it must pertain to the reason the claim was previously denied, that he was previously denied service connection for catarrhal conjunctivitis in July 1975 because at the time of his last examination there were no findings of any disability that might have resulted, and that any new evidence submitted must relate to this fact.  

Unfortunately, the Board finds the AOJ's letter of what constitutes new and material evidence in the Veteran's case too vague to be sufficient.  In fact, the last final denial was not July 1975, but in August 1991 when the Board denied the Veteran's request to reopen his claim for service connection for conjunctivitis on the basis that the new evidence submitted did not provide anything other than information regarding the Veteran's eye disorders many years after service and that the additional evidence contained no objective proof that the Veteran's current eye disorders were in any way related to service.

Thus, at the time of the last final denial in August 1991, the claims file was absent evidence of a nexus opinion regarding any of the Veteran's various eye disorders and his active duty service.  As such, it is the Board's opinion that an additional VCAA notice letter should be sent to the appellant explaining this.    

With respect to a chronic lung disability, the evidence of record includes a July 1974 handwritten note regarding findings of a chest x-ray, an August 1975 discharge summary noting on and off productive cough since two months prior to admission and diagnosis of productive cough - chronic bronchitis, and a December 2001 medical certificate which indicates that the Veteran had chronic bronchitis since three years earlier.  The record does not include a diagnosis of chronic bronchitis since the Veteran filed his claim in January 2008, and the May 2010 VA examiner noted that there was no bronchitis on examination and chest x-ray was normal.  

The Board, however, notes that the Veteran died in October 2013 of pneumonia.  Thus, it is the Board's opinion that the appellant should be provided the opportunity to provide evidence that a chronic lung disability, to include pneumonia, was related to the Veteran's active duty service.

Accordingly, the case is REMANDED for the following action:

1.  Development contemplated by the VCAA should be undertaken, including, but not limited to, informing the appellant of the information and evidence not of record that is necessary to reopen the Veteran's claim for service connection for catarrhal conjunctivitis.  The appellant should be advised as to why the Board denied the Veteran's request to reopen his claim in August 1991 and of the specific evidence needed which was not of record at that time.  The appellant should also be informed of the information and evidence needed to substantiate claims of service connection for catarrhal conjunctivitis and a chronic lung disability; that VA will seek to obtain; and that the claimant is expected to provide.  In addition, the appellant should be informed of how VA determines disability ratings and effective dates.  The appellant should also be requested to indicate if the Veteran received any VA or non-VA medical treatment for a chronic lung disability that is not evidenced by the current record.  If so, the appellant should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The appellant should be advised that she may also submit any evidence or further argument relative to the claim at issue.

2.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the appellant should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


